DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 86 is objected to because of the following informalities: “The according to claim 72” should be the method according to claim 72.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 72 (and 79), the claim states “receiving a downlink reference signal from a cell, wherein said reference signal is for… triggering at least one of a reliable or low latency access opportunity for the paging occasions”, which was not described in the original specification.  Para [0141] states a DL RS is introduced for local APs to warn all URLLC UEs… of an upcoming paging signal or message.  Therefore the signal is just a warning about an upcoming paging and the specification did not state it triggers a access opportunity for the paging occasion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 75 (and 82), the claim states: “wherein the downlink reference signal is received from at least one access point of more than one access point” is unclear.  This is an unclear way of stating the DL RS is received from at least two access points, or at least this is what Examiner assumes is trying to be stated.  The phrasing “at least one access point of more than one access point” is not a clear statement.
Regarding claim 72 (and 79), the claim states: “receiving a downlink reference signal from a cell, wherein said reference signal is for… triggering at least one of a reliable or low latency access opportunity for the paging occasions” which is unclear.  It is not clear how receiving a DL RS can trigger a low latency access opportunity nor how this is a limitation on a UE anyway.  Para [0004] states the network provides access opportunities to the wireless device, so how does the UE receiving a DL RS trigger the network to provide access opportunity to the UE?  Also the reference signal is for “doing this and that”, is intended use of the reference signal as well and limitations should be positively  recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 72-74, 77-81, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al (US 2016/0165638, hereinafter Ozturk), in view of Mysore Balasubramanya et al (US 2016/0014718, hereinafter Mysore) and in view of Ly et al (US 2017/0311254, hereinafter Ly, claiming priority date of provisional application 62/326,607).

Regarding claim 72, Ozturk discloses a method, comprising: receiving by a user equipment a paging signal for an apparatus requiring at least one of reliable or energy-efficient access (a UE can signal capability of the UE to support reduced paging cycle, setup low latency bearer with BS and UE can receive a page from the BS according to the reduced paging cycle, Para [0079]), comprising: monitoring upcoming at least one of reliable paging occasions or energy-efficient paging occasions (UE will monitor for paging with a reduced paging cycle, Para [0078]);				but does not disclose receiving a downlink reference signal from a cell, wherein said reference signal for informing all apparatuses requiring at least one of reliable or energy-efficient access in said cell about an upcoming reliable or energy-efficient access specific paging occasions nor the monitoring is based on said informing.  Mysore discloses a quick sleeping indication that is regarded as a paging advanced warning signal, the QSI indicates what groups of UEs can go to sleep (UEs in the non-paging group), Para [0025] and indicates what UEs have an upcoming page, in this case low latency capable UEs using the reduced paging cycle of Ozturk.  In view of Mysore, the UE in Ozturk will monitor according to the paging warning signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Mysore in the system of Ozturk in order to reduce power consumption by informing UEs of an upcoming page that is intended or not intended for said UEs;				nor discloses receiving the DL RS is for triggering at least one of a reliable or low latency access opportunity for the paging occasions (this is unclear and intended use of the DL RS);			and does not disclose receiving a paging signal during an inactive state.  Ly discloses a UE can be in an RRC inactive state and periodically wakes up to monitor for paging signals from the base station, Para [0033] or Para [0034] from provisional application 62/326,607.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ly in the system of Ozturk in view of Mysore in order to reduce core signaling and paging overhead by utilizing RRC inactive state.   
Regarding claims 73 and 80, Ozturk discloses the method/apparatus according to claim 72/79, but not wherein based on the informing the apparatus does not monitor paging occasions that are determined to be at least one of not reliable or not energy access specific.  Mysore discloses a quick sleeping indication that is regarded as a paging advanced warning signal, the QSI indicates what groups of UEs can go to sleep (UEs in the non-paging group), Para [0025], therefore UEs in the non-intended group do not have to monitor for the paging.
Regarding claims 74 and 81, Ozturk discloses the method/apparatus according to claim 72/79, but not wherein the downlink reference signal is specific for at least one Ultra-Reliable Low-Latency Communication capable user equipment.  Mysore discloses UEs are partitioned into a plurality of groups, with a group that will be paging and non-paging groups, Para [0006] and QSI indicates what group(s) the upcoming page is for, in this case the reduced paging cycle for low latency capable UEs as disclosed by Ozturk. 
Regarding claims 77 and 84, Ozturk discloses the method/apparatus according to claim 72/79, but not wherein the downlink reference signal is received after a downlink synchronization signal.  Mysore discloses QSI can be transmitted immediately following the PSS and SSS, Para [0092]. 
Regarding claims 78 and 85, Ozturk discloses the method/apparatus according to claim 77/84, but not wherein the downlink reference signal is received after at least one downlink synchronization signal in every system frame of 10 ms.  Mysore discloses QSI can be transmitted immediately following the PSS and SSS, Para [0092], a frame being 10 ms is known in the art and QSI is transmitted a n number of sub-frames before the paging occasion, Para [0025], obvious the QSI can be transmitted in every frame.
Regarding claim 79, Ozturk discloses an apparatus (UE, Fig. 3), comprising: at least one processor (processor, Fig. 3); and at least one memory (memory, Fig. 3) including computer program code, wherein the at least one memory including the computer program code is configured, with the at least one processor, to cause the apparatus to: receive by a user equipment a paging signal for an apparatus requiring at least one of reliable or energy-efficient access (a UE can signal capability of the UE to support reduced paging cycle, setup low latency bearer with BS and UE can receive a page from the BS according to the reduced paging cycle, Para [0079]), comprising: monitoring upcoming at least one of reliable paging occasions or energy-efficient paging occasions (UE will monitor for paging with a reduced paging cycle, Para [0078]); but does not disclose receiving a downlink reference signal from a cell, wherein said reference signal for informing all apparatuses requiring at least one of reliable or energy-efficient access in said cell about an upcoming reliable or energy-efficient access specific paging occasions nor monitoring based on said informing;  Mysore discloses a quick sleeping indication that is regarded as a paging advanced warning signal, the QSI indicates what groups of UEs can go to sleep (UEs in the non-paging group), Para [0025] and indicates what UEs have an upcoming page in this case low latency capable UEs using the reduced paging cycle of Ozturk.  In view of Mysore, the UE in Ozturk will monitor according to the paging warning signal; and does not disclose receiving a paging signal during an inactive state.  Ly discloses a UE can be in an RRC inactive state and periodically wakes up to monitor for paging signals from the base station, Para [0033] or Para [0034] from provisional application 62/326,607.  

Claims 75 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk, in view of Mysore, in view of Ly and in view of Ji et al (US 2012/0213108, hereinafter Ji).

Regarding claims 75 and 82, Ozturk discloses the method/apparatus according to claim 74/81, wherein the downlink reference signal is received from at least one access point of more than one access point identified by the user equipment.  Ji discloses enabling coordinated multipoint transmission for paging operations, Para [0003] meaning joint transmissions from marco and femto cell or two APs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ji the system of Ozturk in view of Mysore and Ly in order to utilize CoMP for better idle and RLM performance.

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Ozturk, in view of Mysore, in view of Ly and in view of Talukdar et al (US 2016/0212741, hereinafter Talukdar, disclosed in the IDS).

Regarding claim 86, Ozturk discloses the method according to claim 72, but not wherein the triggering is based on selecting an access opportunity according to a received access opportunity pattern.  Talukdar discloses uplink access latency is determined by RACH periodicity (i.e. access pattern), Para [0064] and the user device may use the earliest RACH slot in the pattern, Para [0074] for lower latency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Talukdar in the system of Ozturk in view with Mysore and Ly in order to implement efficient low latency uplink access and meet target latency requirements for applications that require it.  


Allowable Subject Matter
Claims 76 and 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if other relevant 112 rejections were overcome as well.

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive.  Applicant argues Ozturk can’t disclose the monitoring limitation because this limitation is dependent on the second limitation and the office action admitted Ozturk didn’t disclose the second limitation.  That is the monitoring for an upcoming page is based on the informing in second limitation.  In response, Applicant just argues over the wording of the rejection and argues against references individually and not the combination.  The Examiner has clarified the rejection, Ozturk discloses the UE will monitor for reduced paging cycle but not based on the said informing.  Mysore discloses the advanced paging warning signal, which informs the UE of the upcoming paging, therefore in view of Mysore, the UE in Ozturk will monitor for a paging occasion based on the received paging advanced warning signal. 		Applicant argues Mysore does not disclose the newly amended limitation.  Further stating Mysore does not disclose the QSI somehow triggers at least one of a reliable or low latency access opportunity for upcoming reliable or energy-efficient access specific paging occasions.  In response, the amended limitation was not described in the original specification.  Further it is intended use anyway.  The limitation is for receiving a downlink reference signal from a cell, wherein said reference signal is for informing all apparatuses… and triggering... an access opportunity.  This is the intended use of the reference signal and does not positively recite the limitation.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461